Citation Nr: 1117618	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  97-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as stomach/colon problem and ulcers), to include as secondary to medication for service-connected knee and back disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a June 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a gastrointestinal disorder.  The Veteran filed a notice of disagreement with this decision in June 1994 and the RO provided a statement of the case in June 1994.  In August 1996, the Veteran submitted a signed affidavit that he did not receive the June 1994 statement of the case, as he had moved in July 1994.  He stated that he did not know that he had been issued a statement of the case until his representative showed him a copy and that he meant to appeal the gastrointestinal disability claim.  Given the circumstances of this case, the RO and the Board accepted the Veteran's statement as timely in lieu of a VA-Form 9.

The issue has been recharacterized to more accurately reflect the Veteran's claim.

The Board remanded this case for a VA medical opinion in August 2007 and February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2009 Report of Examination, a VA examiner noted the Veteran's history after service since 2006 and some of his present findings and indicated that the microcrytic anemia was likely due to hemoglobin disease.  The examiner then stated that his present symptoms were less likely than not related to his in-service complaints.  No rationale was provided for this opinion.  The examiner also did not note or comment on the multiple diagnoses in service of peptic ulcer disease, gastroesophageal reflux disease, gastroenteritis, and anemia associated with gastrointestinal problems, notwithstanding his assertion of having reviewed the claim file.

On remand in February 2010, the Board determined that the October 2009 VA examination was inadequate and remanded the case for another examination.

The Veteran was scheduled for an April 2010 VA stomach, duodenum, and peritoneal examination.  A March 2010 letter informed the Veteran of the date and time to report for the examination.  The 6-digit post office box number is slightly different than the number on other correspondence sent to the Veteran, although the letter was not returned as undeliverable.  The February 2011 statement of the case indicates that the Veteran failed to report for a May 2010 VA examination.  However, the record on its face does not support such a conclusion.  Documentation in the claim file shows that this examination was "CANCELLED by MAS" because there was "adequate medical evidence."  There is no indication that an examination was cancelled by the Veteran or that he failed to report for the examination.  It is possible that the Veteran never received notification of the VA examination if the wrong post office box number was used for the VA examination notice.  The RO must confirm with the VA Medical Center that it is using the correct address for the Veteran.

As it is unclear why the scheduled examination was cancelled, the Veteran should again be scheduled for a VA examination to determine the etiology of any current gastroenterology disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastroenterology examination to:

(a)  Conduct all necessary studies to determine all present gastroenterology disabilities.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the current diagnoses are related to any of his in-service diagnoses.  The examiner must consider the Veteran's history of gastroesophageal reflux disease, grade II esophagitis, gastric ulcer, multiple gastric erosions, and gastritis since 2006, and anemia since 1996; and the in- service diagnoses of peptic ulcer disease, gastroesophageal reflux disease, gastroenteritis, and anemia associated with gastrointestinal problems.

(c)  Provide an opinion as to whether it is at least as likely as not that (50 percent or greater probability) that any of the current diagnoses are related to, or caused by, any medication prescribed to treat the Veteran's service-connected knee and back disabilities.

A rationale for all opinions must be provided.  The claim file must be reviewed in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  Send the letter to the correct 6-digit post office box number.  A copy of all notifications must be associated with the claim folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effects on his claim.  38 C.F.R. § 3.655 (2010).

3.  Thereafter, any additional development should be conducted.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


